Citation Nr: 0718748	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  04-38 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1964 to 
February 1966.  He served in the Republic of Vietnam from 
February 1, 1966 to May 12, 1966.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In May 2007, the appellant 
testified at a Video Conference hearing before the 
undersigned Veterans Law Judge at the RO.  A copy of the 
hearing transcript is associated with the record.  

The appeal is REMANDED to the Agency of Original Jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required on his part.


REMAND

This case must be remanded to comply with VA's duty to notify 
and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2006); 38 C.F.R. § 3.159 (2006).  Upon receipt of a complete 
or substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  In the present appeal, it 
appears that the AOJ did not notify the veteran of the 
evidence that is necessary to substantiate his claim for 
service connection for bilateral hearing loss.  On remand, 
any notice deficiencies shall be addressed.

The duty to assist includes providing a VA medical 
examination or a medical opinion when necessary for an 
adequate determination.  See Duenas v. Principi, 18 Vet. App. 
512 (2004).  The veteran contends that his bilateral hearing 
loss is due to acoustic trauma in active service.  At the 
Video Conference hearing, the veteran testified that he was 
exposed to loud weapons training, maintained trucks at the 
motor pool, and drove noisy trucks while he served in 
Transportation Company in Vietnam.  The veteran's DD Form 214 
provides that his Military Occupational Specialty was supply 
clerk.  Service personnel records show that the veteran 
served with the 597th Transportation Company and was a 
machine gunner in August 1966, July and August 1967, and 
January and July 1968.  It also appears that the veteran had 
completed various weapons training.

Service medical records only contain an audiological 
examination upon enlistment that shows normal findings.  The 
veteran did not report hearing loss upon separation and his 
hearing was found to be clinically normal upon discharge.

The veteran's latest audiological examination in June 2001 
indicates a diagnosis of mild to moderately-severe sloping 
hearing loss.  However, the Board observes that the 
audiological report does not contain any data of auditory 
thresholds that would indicate qualification for disability 
under 38 C.F.R. § 3.385.

38 C.F.R. § 3.385 provides that impaired hearing will be 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
See 38 C.F.R. § 3.385 (2006).

The Board notes that service connection may be established if 
the record shows acoustic trauma due to noise exposure in 
service; audiometric test results show an upward trend in 
auditory thresholds; post-service audiometric testing 
establishes current hearing loss constituting a disability 
under 38 C.F.R. § 3.385; and competent evidence relates 
current hearing loss disability to active service.  Hensley 
v. Brown, 5 Vet. App. 155, 159-60 (1993). 

On remand, the veteran should be afforded a VA audiological 
examination to provide an opinion as to whether he has a 
current diagnosis of bilateral hearing loss pursuant to 
38 C.F.R. § 3.385 (2006).  If hearing loss is found, the 
examiner should opine whether it may be related to active 
service.  The Board reminds the veteran that the duty to 
assist is not a one-way street.  Wood v. Derwinski, 1 Vet. 
App. 190 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must review the entire file 
and ensure for the issue on appeal that 
all notification and development 
necessary to comply with 38 U.S.C.A. 
§§ 5103(a) and 5103A (West 2002 & Supp. 
2006) and 38 C.F.R. § 3.159 (2006), as 
well as VAOPGCPREC 7-2004, is fully 
satisfied.  In particular, AOJ must send 
the veteran a corrective notice that 
includes an explanation as to the 
information or evidence needed to 
establish service connection for 
bilateral hearing loss.  The claims file 
must include documentation that there has 
been compliance with the VA's duties to 
notify and assist a claimant.

2.  After completion of the above, AOJ 
should schedule the veteran for an 
audiological examination, with an 
appropriate VA specialist, in order to 
determine whether the veteran has 
bilateral hearing loss and, if so, the 
nature and etiology of the veteran's 
hearing loss.  The examiner should take a 
complete history from the veteran and 
review the entire claims file and must 
indicate in the examination report that 
such was performed.  The examiner should 
perform any tests or studies deemed 
necessary for an accurate assessment.  
The examiner is asked to provide results 
in a numeric format for each of the 
following frequencies: 1000, 2000, 3000 
and 4000 Hertz.  The examiner is also 
asked to provide an average of the above 
frequencies for each ear, and to provide 
speech recognition scores for each ear 
using the Maryland CNC Test.  The 
examination report should include a 
detailed account of all pathology found 
to be present.  

After obtaining a history from the 
veteran and reviewing his claims file, 
the audiological examiner should provide 
an opinion as to whether it is at least 
as likely as not (50 percent or more 
probability) that the veteran's hearing 
loss (1) began in, was incurred during or 
was aggravated by active military 
service, to include due to noise exposure 
or acoustical trauma; (2) was manifested 
within one year of discharge from active 
military service; (3) is due to 
intervening post-service noise exposure.  

A complete rationale should be provided 
for any opinion given.  If any requested 
medical opinion cannot be given, the 
examiner should state the reason why.

3.  Then, AOJ should readjudicate the 
appellant's claim for entitlement to 
service connection for bilateral hearing 
loss.  If any determination remains 
unfavorable to the appellant, he and his 
representative should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claim.  No action by 
the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of his 
claims.  38 C.F.R. § 3.655 (2006).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



